—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 26, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Unemployment Insurance Appeal Board found claimant ineligible to receive unemployment insurance benefits on the ground that he was not totally unemployed and charged him with a recoverable overpayment. The record establishes that, among other things, claimant performed the bookkeeping for his wife’s business and wrote the majority of the checks for the business while receiving unemployment insurance benefits. Claimant’s name also appeared on the signature card for the business. Claimant admits that he did not report these business activities to the local unemployment insurance office. Although claimant was not paid for his services, we find that substantial evidence supports the Board’s decision that claimant was not totally unemployed (see, Matter of Bartfeld [Sweeney], 239 AD2d 642, 643; Matter of Di Giacomo [Hudacs], 183 AD2d 1095). Because claimant did not report these business activities, despite having received the unemployment insurance manual and viewing the instructional video which explained that such activities must be reported notwithstanding the lack of remuneration, we find no reason to disturb the Board’s finding that claimant made a willful false statement in order to obtain benefits (see generally, Matter of Gross [Hudacs], 195 AD2d 742; Matter of Norris [Hartnett], 173 AD2d 1043, 1044).
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.